 

 

USDS SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:_ =

 

 

DATE FILED: Gai)

 

 

 

ANTON LIVERPOOL,

 

 

Plaintiff, 19-cv-5527 (JGK)

- against - ORDER

 

CITY OF NEW YORK ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The New York State Attorney General (NYAG) and the City of
New York (NYC) responded to the Court’s June 15, 2021 order
directing them to conduct further investigation based on the
information provided by the plaintiff. The NYAG and NYC have not
been able to identify the John Doe defendant “Williams” despite
a thorough investigation. Accordingly, the NYAG and NYC have
discharged their obligation to attempt to locate the Joe Doe
defendant. As there are no other remaining defendants in the
case, unless the plaintiff provides an alternative solution, the
Court will have to dismiss the case for failure to serve
pursuant to Federal Rule of Civil Procedure 4(m).

The Clerk is directed to mail a copy of this order to the
pro se plaintiff.
SO ORDERED.
Dated: New York, New York iy

June 30, 2021 Ls bt LTP

~ _Joht G. Koelti
a States District Judge

 
